The Court.
This is an appeal from a judgment of the superior court of Tulare county, California, dismissing an information which was pending in said court against the defendant. On June 15, 1893, upon motion of the district attorney, the superior court ordered, that the case “be and is hereby dismissed, on the grounds that the offense charged was committed in the territory comprising the new county of Kings.” The defendant contends that this dismissal is erroneous, because it was not made for a statutory reason, nor in furtherance of justice. For the purpose of this case it is sufficient to say that a defendant is not entitled to an appeal from an order dismissing a prosecution which is pending *502against him. If courts deem it proper to dismiss prosecutions against defendants charged with crime, we know of no objections in law which a defendant is entitled to urge against such a course. This defendant was not injured by the order of the court dismissing the prosecution which resulted in his discharge.
For the foregoing reasons the order is affirmed.